United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Temple, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1401
Issued: November 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal of a March 28, 2008 Office of Workers’
Compensation Programs’ merit decision denying her emotional condition claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On February 15, 2007 appellant, a 53-year-old administrative support assistant, filed an
occupational disease claim alleging that she sustained stress-induced high blood pressure,
dizziness, nausea, headaches and frequent chest pains as a result of her employment duties. She
stated that she was required to assume the additional responsibilities of two employees, namely a

primary care administrative secretary on November 24, 2006 and a medical service
administrative officer on January 5, 2007.
By letter dated March 9, 2007, the Office informed appellant that the information
submitted was insufficient to establish her claim. It asked her to provide additional information,
including details regarding employment-related conditions or incidents she believed contributed
to her condition, as well as a comprehensive medical report containing a diagnosis and an
opinion, with medical reasons, explaining how conditions of employment contributed to the
diagnosed condition.
In an undated statement, appellant provided a chronological history of her alleged
work-related stress. She stated that on March 2, 2004 the medical service and primary care
service units merged. By January 5, 2007, appellant was performing the duties required by four
positions, namely: medical service administrative officer; medical service secretary; primary
care quality management (QM) administrative support assistant; and medical service QM
administrative support assistant. She indicated that, as a result of the increase in her workload
subsequent to the departure of the previous service secretary and administrative officer in
November 2006 and January 2007, she experienced dizziness, nausea, chest pains and fatigue.
The record contains an August 9, 2004 position description for administrative support assistant.
Appellant submitted notes and reports from her treating physician, Dr. Nathan T. Wood,
Board-certified in the field of family medicine. In a report dated January 31, 2007, he stated:
“[Appellant] is having work-related stress. This is significantly impacting her health. The
patient needs a reduced workload to doing the work of one position at work.” On February 21,
2007 he diagnosed hyperlipidemia and prescribed lisinopril-hydrochlorothiazide for the
treatment of high blood pressure. Dr. Wood noted that appellant had been experiencing chest
pains for three weeks, and that she complained of nausea, high blood pressure, headaches,
lightheadedness and weakness. On March 20, 2007 he stated that appellant was suffering from
high blood pressure, which she believed was related to stress.
In a memorandum dated January 18, 2007 to Sheletha Davis of the employing
establishment, appellant stated that she had been providing QM support to both primary care and
medical services for 22 months and that she was unclear what her responsibilities were. She
indicated that the situation had exacerbated her hypertension.
On January 31, 2007 appellant informed Dr. Bankim Bhatt, acting chief of the employing
establishment’s medical service division, that she was experiencing severe stress as a result of
being required to perform duties of QM clerk since March 2005, as well as the duties of the
service secretary. She asked that the chief of staff expedite the selection process of the
administrative officer, in order to relieve her of those additional responsibilities. In a
memorandum dated January 31, 2007, Dr. Bhatt informed appellant that she was not expected to
perform any additional duties as a result of employment vacancies. He stated that he had already
selected a secretary and that she would be “on board soon.”
On April 4, 2007 the employing establishment controverted appellant’s claim. Dr. Bhatt
stated that she had been clearly told to perform only the duties required of the position for which
she was hired, and not to take on additional responsibilities.

2

Appellant submitted performance appraisals and self-evaluations, dated April 18, 2005
and January 17 and October 12, 2006, reflecting that she provided technical support to both
primary care and medical services divisions. An inner-office memorandum dated July 17, 2006
reflected that, effective immediately, the medical service division would be temporarily
realigned into two services, namely primary care and medical services. A memorandum from
Barbara Rhodes to all CTX users explained that, under the realignment, medical service
administrative and support staff would be divided equally between the two new services.
In a letter dated March 16, 2007, appellant stated that the division of services created a
stressful situation, which required her to respond to requests from two different chiefs and to
cover four different positions. She indicated that the position of medical service secretary was
vacant for several months.
By decision dated August 27, 2007, the Office denied appellant’s claim, finding that she
had failed to establish a compensable factor of employment. On August 31, 2007 she requested
an oral hearing.
In an undated statement, appellant alleged that she was required to take on new
responsibilities when two coworkers left for new positions, and that she was abandoned by upper
management with no one to perform the services of the lost employees. She also contended that
her high blood pressure was a direct result of her increased job duties.
In a September 17, 2007 report, Dr. Wood stated that appellant was experiencing
work-related stress “due to multiple jobs being placed on [her].” He opined that the situation
was significantly impacting her health, and that her workload should be reduced, so that she was
performing the duties of only one position.
Appellant submitted a November 1, 2007 performance appraisal, signed by Dr. Bankim,
which reflected that she assumed the duties of the medical service secretary and administrative
officer as previously alleged. In a January 15, 2008 statement, coworker Rita Hotz indicated that
she observed appellant performing the duties of the medical service secretary and administrative
officer, while the positions were vacant. Her functions included preparing timecard exception
reminders, memoranda, SF52’s, and “Congressionals;” performing electronic employee
clearances; arranging employee orientations; doing mail runs; and speaking to the directors;
handling service documents and electronic menus for supply requests.
At the January 11, 2008 hearing, appellant testified that she was required to perform the
duties of medical service secretary and administrative officer when the positions were vacated,
because she was the only clerical person left. Even though she was told she was not responsible
for the positions, she was the only employee available to perform the duties of the positions.
By decision dated March 28, 2008, the Office hearing representative modified the
August 27, 2007 decision to reflect that appellant had established a compensable factor of
employment, as she did experience an increase in her workload after the departure of the service
secretary and administrative officer in the November 2006 and January 2007 time frame.
However, finding that the medical evidence did not establish that appellant’s emotional condition

3

was causally related to established factors of employment, the representative affirmed the denial
of her claim.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to his or her regular or specially assigned
employment duties or to a requirement imposed by the employing establishment, the disability
comes within coverage of the Federal Employees’ Compensation Act.1 The same result is
reached when the emotional disability resulted from the employee’s emotional reaction to the
nature of a claimant’s work, or her fear and anxiety regarding her ability to carry out her duties.2
By contrast, there are disabilities having some kind of causal connection with the
employment that are not covered under workers’ compensation law because they are not found to
have arisen out of employment, such as when disability results from an employee’s fear of a
reduction-in-force, or frustration from not being permitted to work in a particular environment or
to hold a particular position.3 Moreover, although administrative and personnel matters are
generally related to employment, they are functions of the employer and not duties of the
employee. Thus, the Board has held that reactions to actions taken in an administrative capacity
are not compensable unless it is shown that the employing establishment erred or acted abusively
in its administrative capacity.4
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment, which may be considered by a physician when
providing an opinion on causal relationship, and which are not deemed factors of employment
and may not be considered. When a claimant fails to implicate a compensable factor of
employment, the Office should make a specific finding in that regard. If a claimant does
implicate a factor of employment, the Office should then determine whether the evidence of
record substantiates that factor.5 When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, then it must
base its decision on an analysis of the medical evidence.6 As a rule, allegations alone by a
claimant are insufficient to establish a factual basis for an emotional condition claim, but rather,
1

5 U.S.C. §§ 8101-8193.

2

Lillian Cutler, 28 ECAB 125, 129 (1976).

3

See Ronald K. Jablanski, 56 ECAB 616 (2005). See also Peter D. Butt, Jr., 56 ECAB 117 (2004). Barbara J.
Latham, 53 ECAB 316 (2002).
4

See Charles D. Edwards, 55 ECAB 258 (2004); see also Ernest J. Malagrida, 51 ECAB 287, 288 (2000).

5

Margaret S. Krzycki, 43 ECAB 496 (1992).

6

See Charles D. Edwards, supra note 4.

4

must be corroborated by the evidence.7 Mere perceptions and feelings of harassment will not
support an award of compensation.8
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that an emotional condition was caused or adversely affected by her
employment.9 Neither the mere fact that a disease or condition manifests itself during a period
of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish a causal relationship.10
ANALYSIS
Appellant alleged that she developed hypertension and stress as a result of an increase in
her workload after the departure of the service secretary and administrative officer. The Board
has held that emotional reactions to situations in which an employee is trying to meet her
regularly or specially assigned employment duties, or a requirement imposed by the employing
establishment, are compensable.11 The evidence of record establishes that appellant did
experience an increase in her workload while performing many functions of the service secretary
and administrative officer in the November 2006 and January 2007 timeframe. Given that these
duties were part of her employment duties, the Office properly found that she established a
compensable employment factor.12
The Office found that, although appellant had established a compensable factor of
employment, she failed to provide sufficient medical evidence to establish that she sustained an
emotional condition due to the established employment factor. The Board finds that this case is
not in posture for a decision as to the issue of causal relationship.
Appellant submitted evidence supporting that her diagnosed disorder is causally related
to the accepted compensable employment factor.13 On January 31, 2007 Dr. Wood stated:
“[Appellant] is having work-related stress. This is significantly impacting her health. The
patient needs a reduced workload to doing the work of one position at work.”
On February 21, 2007 he diagnosed hyperlipidemia and prescribed lisinopril-hydrochlorothiazide
for the treatment of high blood pressure. He noted that appellant had been experiencing chest
pains for three weeks, and that she complained of nausea, high blood pressure, headaches,
7

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991) and Ruthie M.
Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to determine whether
or not the evidence established such allegations).
8

Beverly R. Jones, 55 ECAB 411 (2004).

9

See Charles D. Edwards, supra note 4.

10

See Ronald K. Jablanski, supra note 3; Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

See Tina D. Francis, 56 ECAB 180 (2004). See also Georgia F. Kennedy, 35 ECAB 1151, 1155 (1984);
Joseph A. Antal, 34 ECAB 608, 612 (1983).
12

Lillian Cutler, supra note 2.

13

See William P. George, 43 ECAB 1159, 1168 (1992).

5

lightheadedness and weakness. On March 20, 2007 Dr. Wood stated that appellant was suffering
from high blood pressure, which she believed was related to stress. In a September 17, 2007
report, he stated that appellant was experiencing work-related stress “due to multiple jobs being
placed on [her].” Dr. Wood opined that the situation was significantly impacting her health, and
that her workload should be reduced, so that she would be performing the duties of only one
position.
Although Dr. Woods’ reports are not sufficiently detailed to meet appellant’s burden of
proof, they raise an uncontroverted inference of causal relationship between her condition and
the accepted compensable employment factor, and are sufficient to require further development
of the medical evidence and the case record by the Office.14 Proceedings under the Act are not
adversarial in nature; nor is the Office a disinterested arbiter. While the claimant has the burden
to establish entitlement to compensation, the Office shares responsibility in the development of
the evidence to see that justice is done.15 Additionally, the Board notes that in this case the
record contains no medical opinion contrary to her position. The Board will remand the case for
further development of the medical evidence. On remand, the Office should refer appellant and
a statement of accepted facts to an appropriate Board-certified specialist for a rationalized
medical opinion on whether her emotional condition is causally related to the accepted
employment factor and, if so, if there is any causally-related disability.16 After such further
development as the Office deems necessary, an appropriate decision should be issued.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether or not
appellant sustained an injury in the performance of duty.

14

See Felix Flecha, 52 ECAB 268 (2001); John J. Carlone, 41 ECAB 354 (1989) (finding that the medical
evidence was not sufficient to discharge appellant’s burden of proof but remanding the case for further development
of the medical evidence given the uncontroverted inference of causal relationship raised).
15

John J. Carlone, supra note 14; William J. Cantrell, 34 ECAB 1223 (1983).

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.895.3(d)(6)
(June 1995) (a claim for an emotional condition must be supported by an opinion from a psychiatrist or a clinical
psychologist before the condition can be accepted).

6

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2008 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

